 CAROLINA AMERICAN TEXTILES, INC.Carolina American Textiles,Inc. and Textile WorkersUnion of America,AFL-CIO, CLC. Cases 11-CA-5485, 11-CA-5666, and I 1-CA-5707July 24, 1975DECISION AND ORDERBY CHAIRMANMURPHY AND MEMBERS FANNING ANDJENKINSOn January 29, 1975, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, exceptas modified below.We find,in agreementwith the AdministrativeLaw Judge, that Respondent violated Section8(a)(1)by Supervisor Fowler's asking employee Shelf whyshe wore a union button and informing her of thesource from which she obtained the button. We donot, however,agreewith the Administrative LawJudge thatthis is a casewherein the single violationfound is not sufficiently serious towarrant issuanceof a remedial order.See, e.g.,Texberry ContainerCorporation,217 NLRB No. 18 (1975), andMike Ve-lys,et al. d/b/a R & M Electric Supply Co.,200NLRB 603 (1972). We regardas a seriousviolationof the Act the Respondent's conduct described aboveand view itas anattempt torestrainits employeesfrom exercising rights guaranteed by Section 7 of theAct. Accordingly, we find that it will effectuate thepurpose of the Act toissue,as provided below, ourusual remedial order for the violations found.AMENDED CONCLUSIONS OF LAW 2Substitute the following Conclusion of Law 3 forthat of the Administrative Law Judge:iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544(1950), enfd. 188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.457"3.By asking an employee why she wore a unionbutton and informing her of the source from whichshe obtained the button, the Respondent has en-gaged in unfair labor practices as defined in Section8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby ordersthatRespondent,Caroli-na American Textiles,Inc.,Greensboro,North Caro-lina, its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating employees concerningtheir union and/or protected activities or giving em-ployees the impression that such activities are undersurveillance.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed under Section7 of the Act.2.Take thefollowing affirmative action which isfound necessary to effectuate the purposes of theAct:(a)Post at its Greensboro,North Carolina, plantcopies of the attached notice marked"Appendix." 3Copies of said notice,on forms providedby the Re-gionalDirector for Region 11, after being dulysigned by Respondent's representative,shall be post-ed by it immediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter,in conspicuous places,including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or coveredby any othermaterial.(b)Notify theRegional Director for Region 11, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that all allegations of thecomplaint which charge Respondent with unfair la-2Chairman Murphy agrees with the conclusion of the AdministrativeLaw Judge that the single isolated violation of Sec. 8(a)(l) of the Act whichthe General Counsel proved in this case does not warrant the issuance of aremedial order under the facts in this caseCf.AmericanFederationof Musi-cians,Local 76, AFL-CIO (Jimmy Wakely Show),202 NLRB 6203In the event that this Order is enforced by a Judgment-of a UnitedStatesCourtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board " 458DECISIONSOF NATIONALLABOR RELATIONS BOARDbor practices other than those found herein be, andthe same hereby are, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union and/or protectedactivities or give our employees the impressionthat such activities are under surveillance.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organiza-tion, to form labor organizations, to bargain col-lectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection.CAROLINA AMERICAN TEXTILES, INC.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidated cases came to be heard before me atGreensboro, North Carolina, on July 24, 1974, upon com-plaints I issued by the General Counsel of the NationalLaborRelationsBoard and answers filed by CarolinaAmerican Textiles, Inc., hereinaftersometimescalled theRespondent. The issues raised by the pleadings in theseconsolidated proceedings relate to whether or not the Re-spondent violated Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act, as amended, by acts and con-duct hereinafter specified. A brief has been received fromtheGeneral Counsel and a memorandum of points Lndauthorities has been received from the Respondent.Upon the entire record in these proceedings, and frommy observation of the testimony and demeanor of the wit-nesses, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONS1.THE BUSINESSOF THERESPONDENTThe consolidated complaintsallege, the answer admits,and I find that the Respondent, a North Carolina corpora-1The complaint in Case I I-CA-5485 wasissued on March7, 1974. upona charge filed on September 21, 1973, as amended on September26, 1973,and copses of the charge and amended charge were served on the Respon-dent on the same dates.The charges in CasesI I-CA-5666 and I I-CA-5707were filed on March 6 and April 11, 1974, respectively,served on the Re-spondent on the same dates,and on June28, 1974, the Regional Directorissued and caused to be served on the parties an order consolidating cases,amended complaint,and notice of hearingtion, is engaged in the manufacture of textured yarn at itsGreensboro, North Carolina, plant and in the 12-monthperiod preceding June 28, 1974, the Respondent sold andreceived goods and materials to and from places situatedoutside the State of North Carolina, in amounts valued,respectively, in excess of $50,000. As the parties concede, Ifind that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe consolidated complaintalso alleges, the answer ad-mits,and I find that the Textile Workers Union of Ameri-ca, AFL-CIO, CLC, hereinafter called the Union,is a la-bor organization within the meaning of Section 2(5) of theAct.111.THE UNFAIR LABOR PRACTICES ALLEGEDThe consolidated complaints allege that the Respondentviolated Section 8(a)(1) of the Act by creating the impres-sion of surveillance and by two separate instances of inter-rogation. The General Counsel also alleges that the Re-spondentviolatedSection8(a)(3)oftheActbyreprimanding an employee because of her union and con-certed activities. In addition, the General Counsel allegesthat the Respondent refused to bargain in good faith withtheUnion by (1) unilaterally implementing work atten-dance policies; (2) discharging employees pursuant to theunilaterally established attendance policies; (3) withdraw-ing recognition and refusing to meet and bargain with theUnion; and (4) unilaterally and without consultation withthe Unionchanging wages,hours, and other conditions ofemployment of its employees in the bargaining unit. TheRespondent filed answers to both the initial and amendedcomplaints, and denies that it has engaged in any unfairlabor practices.A. BackgroundOn October 11, 1972, the Union was certified by theBoard as the sole and exclusive bargaining representativeof the Respondent's employees in the following describedunit:All employees employed by the Respondent at itsGreensboro, North Carolina, plant, including all pro-duction andmaintenanceemployees of the AmericanTextured Yarn, Inc., Carolina American Dying andCarolina American Knitting Divisions, excluding allemployees of the Employer's Patrician Fabrics Divi-sion, office clerical employees, professional employ-ees, guards, salaried employees and supervisors as de-fined in the Act.Sometimeafter the certification, as the General Counselconcedes, the several divisions of the Respondent named inthe certification ceased toexist, so that the bargaining unitcame to consist of all employees of Carolina AmericanTextiles, Inc., with theexclusionsnamed in the certifica-tion. I find, accordingly, that the unit described above, lim- CAROLINA AMERICAN TEXTILES, INC.459ited to Carolina American Textiles, Inc., was the unit ap-propriate for the purposes of collective bargaining at alltimes relevant to these cases.The Union and the Respondent met for their first bar-gaining session on December 1, 1972, and this was fol-lowed by16 subsequent sessions,the last of which was heldon January 14, 1974. No final written bargaining agree-ment was arrived at as a result of the negotiations, but onSeptember 10, 1973, the Union and the Respondent didagree to a wage proposal and certain other terms and con-ditions of employment, and after approval of the proposalsby the employees, the Union consented to permit the Re-spondent to put them into effect.About March 1, 1974, the Respondent received a peti-tion signed by approximately 67 percent of the 452 em-ployees then in the bargaining unit,advisingCarolinaAmerican Textiles that the employees no longer wished tobe represented by the Union. On March 4, 1974, after veri-fying the signatures on the petition,the Respondent's presi-dent, J. PleasMcMichael, informed the Union of theCompany's belief of the Union's loss of majority status,and withdrew recognition. The Union replied on March 5,insisting on its continued majority status,and in a secondletteronMarch 20, 1974, the Union protested theRespondent's implementation of improvements in wagesand other terms and conditions of employment.Neitherthe employees,nor eitherparty,filed a representation peti-tion to determine the question of majority status, but onMarch 6 and11, 1974, the Unionfiled additional chargesalleging violations of Section 8(a)(3) and(5) of the Act.B. The Alleged Unilateral Changes in the Respondent'sWork Attendance PoliciesThere is no allegation in these proceedings that the Re-spondent or its agents,planned, fomented,encouraged, orotherwise participated in the petition by which the employ-ees announced their desire to withdraw from the Union.TheGeneralCounsel contends,however,thattheRespondent's unilateral changes in its work attendancepolicies,which were implemented in March and September1973, coupled with the discharge of employees pursuant tothe new policies and three incidents of 8(a)(1) conductcaused the Union's loss of majority.Accordingly,the Gen-eral Counsel further contends that both the Respondent'swithdrawal of recognition,and its subsequent conduct inchanging wages and working conditions are also violativeof Section 8(a)(5) of the Act. For reasons related below, Ifind that the General Counsel has not sustained the burdenof proof that the Respondent unilaterally promulgated andimplemented changes in its work attendance policy, and Ifurther find that neither the Respondent's withdrawal ofrecognition,nor its subsequent changes in terms and con-ditions of employment are tainted by unlawful conduct.The General Counsel presented two principal witnessesin support of the refusals to bargain alleged in the consoli-dated complaints. Virginia Keyser,an international repre-sentative of the Union, participated in 15 of 17 bargainingsessions with the Respondent,and she also had the respon-sibility for processing grievances filed by employees in thebargaining unit.Julius Fry, also an international represen-tative, participated in all but one of the bargaining sessionswith the Respondent. According to Fry's testimony, hedelegated to Keyser the responsibility for handling griev-ances,but Keyser had no authorityinsofar as the negotia-tions were concerned, and she lacked authority to bind theUnion on any proposal offered by the Respondent.Keyser testified that on June 15, 1973, after the dis-chargeofRobinBritt,shewrotea letter to theRespondent's vice president, Arthur Moffitt, protesting thedischarge as discriminatory, and requesting a descriptionof the Company's attendance policy pursuant to whichBrittwas terminated. Moffitt replied to the letter on June30, by informing Keyser that Britt had been dischargedbecause she was tardy reporting to work for a total of fivetimes in 8 weeks. Moffitt also informed Keyser that theCompany's policy was to discharge any employee who wastardy fourtimes in aperiod of8 weeks.Keyser also testified that on July 24, 1973, she attendeda grievance meeting concerning the discharge of Britt andthree other employees who had been terminated for tardi-ness or absenteeism under the Respondent'sattendancepolicy.According to Keyser, Moffitt explained the atten-dance policy, and at Keyser's request provided a copy ofthe policy dated March 28, 1973, effective April 1, 1973. AsKeyser testified, she had never previously seen a copy ofthe attendance policy, and she had never agreed to thepolicy.Keyser recalled that she saw some signatures on thecopy shown by Moffitt, and she also testified that on Au-gust 2, 1973, the Respondent sent her a copy of the policy,but this copy differed in some respects from the copy pro-duced by Moffitt at the July 24 grievance meeting.Keyser also attended a negotiations session with the Re-spondent on September 10, 1973, but her testimony con-tainsno mention of any discussion of a proposal made bytheRespondent to further modify its attendance policy.Keyser testified that after the conclusion of the meeting shewas called into the office and the Respondent's attorney,Thomas Bradley, handed her a copy of a policy, whichKeyser recalled contained some additional provisions withrespect to critical illness and family deaths.Keyser admitted in her direct testimony that she alsoattended an earlier grievance meeting on March 29, 1973,atwhich the Respondent's attendance policy was dis-cussed.Keyser's testimony reflects that she was told byMoffitt that the Company had an attendance policy whichhad not been used, and that the Company intended tomodify the old policy by doing away with the necessity fordoctor's excuses,canceling all prior warnings except thosepertaining to quality,and providing for discharge in theevent of three unexcused absences in 12 months.Moffittdid not show Keyser a copy of the policy, and did notcomply with her request for a copy.The sum of Keyser's testimonyon examination is thatneither she nor the Union had any knowledge of theRespondent's policy requiring discharge in the event of ab-sence or tardiness to the extent of four incidents within an8-week period,until after the discharge of Robin Britt.Keyser was unable to recall many of the pertinent detailsof the meetings with the Respondent on March 29, July 24,and September 10, 1973,but she was adamant in her insis-tence that the Union was never given any notice or oppor- 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to bargain with respect to the Respondent's revisedattendance policy, and that the Union became aware of therevisions only afterthey hadbeen implemented and en-forced by the Company.As corroboration for Keyser's testimony, the GeneralCounsel called employees Robin Britt, Jo Ann Ryals, andGwendolyn McDougal. Ryals, who was discharged underthe attendance policy on July 9, 1973, attended the griev-ance meeting onJuly 24, 1973, and admittedin her testi-mony that a copy of the Respondent's attendance policywas passed around to the Union's participants.Ryals alsotestified that she had seen and signed the policy in lateMay or early June 1973, but denied that theattendancepolicy was posted in the plant.Robin Britt was discharged on June 11, 1973, for thesame reasonas Ryals. Britt attended the March 29 griev-ance meeting, and she recalled that either Moffitt,or Com-pany President McMichael, explained an attendance poli-cy whichallowed three unexcused absences in a 12-monthperiod. Britt admitted that she was aware of an attendancepolicy requiring discharge for tardiness to the extent offour incidents in an 8-week period, but she was not ques-tioned as to when, where, or how she became aware of thepolicy. Britt also attended the July 24 grievancemeeting,and recalled the the Company's attendance policy was ex-plained, but was unable to recall whether Keyser received acopy of the policy as she requested.McDougal also testified to attending a meeting in March1973, which in this testimony was characterized as a nego-tiationsmeeting, but she was unable to recall any discus-sion at that meeting concerningthe Company's attendancepolicy.McDougal admitted awareness of a company atten-dance policy and testified that she was informed of thepolicy in February 1973.Julius Fry's testimony in these proceedings was limitedlargely to the negotiations meeting held on September 10,1973, and its aftermath. Fry admitted that the Companymade some proposals at this meeting concerning wagesand other terms of employment, but that there was no pro-posal and no discussion concerning an attendance policy.Fry also denied that he was aware that Keyser was given acopy of a proposed attendance policy at the conclusion ofthe meeting,and also deniedthat hewas ever made awareof a prior attendance policy which the Respondent imple-mented on April 1, 1973. Fry did concede that the Compa-ny made some written proposals on September 10, and thatafter approval by the employees he authorized the Respon-dent to put the proposals into effect. According to Fry,however,the package agreed to never include any provi-sion on work attendance,and the issue of an attendancepolicy was never proposed by the Respondent, and wasnever the subject of negotiations.Fry also testified about Keyser's supposed lack of au-thority to negotiate on behalf of the Union. Notwithstand-ing her status as an international representative and herparticipation in 15 of 17 bargainingsessions,Fry testifiedthat Keyser had no authority to negotiate with the Respon-dent, no authority to accept any proposal from the Re-spondent,and simply servedas Fry's assistant in negotia-tions. Fry agreed that he never specifically informed theRespondent of Keyser's lack of authority, but insisted thatthe Company was on notice because he informed Bradleyat the outset of negotiations,that he was in charge of nego-tiating an agreement. Fry did admit that he vested Keyserwith authority to handle grievances with the Respondent.Except where their testimony is corroborated by otherwitnessesor documentary evidence, I reject the testimonyof Keyser and Fry as it pertains to the alleged refusal tobargain by the Respondent. Fry's testimony was equivocal,contradictory, and contrary to the testimony of one of themembers of his own bargaining committee. Keyser's testi-mony was worse, and compared with evidence in the wholeof the record I can only conclude that Keyser either suf-fered from an almost total inability to recall pertinentevents, or she was purposefully withholding the truth.Keyser's testimony was replete with instances of supposedinability to recall even the most important segments of hermeetingswith the Respondent's representatives. Keyser ad-mittedly had notes from her meetings with the Respondent,and her failure to avail herself of this documentation ofpast recollection recorded is a further reflection on the cre-dence to be accorded to her testimony.I similarly reject the testimony of Ryals, Britt, and Mc-Dougal as their testimony pertains to the alleged unilateralchanges in the Respondent's attendancepolicy.None ofthe threewitnesseswas able to recall with any degree ofspecificity the contents of the March 29 and July 24 meet-ings,but to the extent they did testify, the testimony isinconclusive and contradictory. Ryals' testimony that shesaw and signed the revised attendance policy in May orJune 1973 is contrary to the documentary evidence and thetestimony of other credited witnesses in these proceedings,and McDougal's testimony that she saw the policy in Feb-ruary1973 is susceptible on the same reasoning.In the caseof Britt, the General Counsel established that Britt wasaware of the revised attendance policy, but he studiouslyavoided questioning the witness as to when or under whatcircumstances the modified policy came to her attention.The credence to be accorded the testimony of Britt andMcDougal is suspect from still another vantage point. Bothemployees were members of the Union's negotiating com-mittee and presumably participated in the September 10,1973, negotiating session with the Respondent. The Gener-alCounsel abstained from questioning either employeeabout her attendance at the September 10 meeting, and, ifshe attended, substantiating her recollection of what tran-spired. The General Counsel also called employee BarbaraShelf as a witness,and, although Shelf was a member of theUnion's negotiating committee,the General Counsel madeno attempt to establish whether or not Shelf attended theSeptember 10 negotiations session,and, if so,what she re-called of the pertinent events which transpired at thatmeeting.Insofar as the refusal-to-bargain allegations are con-cerned, particularly the alleged unilateral changes made bythe Respondent in its work attendance policy, I credit thetestimony of employee Sue Haislip, as it corroborates thetestimony of the Respondent's officials who participated inthe several crucial meetingswith the Union.Haislip wasone of the members ofthe Union's negotiating committee, CAROLINA AMERICAN TEXTILES, INC.and she participated in both negotiations sessions andgrievance meetings during the period from December 1972through mid-September 1973.Haislip was present at the grievance meeting on March29, 1973,which was attended by Keyser and by Moffittand other company representatives.There was a discussionat this grievance meeting about the Respondent'satten-dance policy,and Moffitt explained that the Companywanted to revise its existing policy to make it more lenientby providing for termination when an employee was tardyor absent four times in an 8-week period.Moffitt also ex-plained that the Respondent wanted to destroy all repri-mands except those pertaining to quality,and to removethe necessity for a doctor's certificate except in cases ofextended absence for illness.Moffittexpressed theCompany's desire to put the revised policy into effect onApril 1,1973, and Keyser replied to the proposal,"That'sgood,it's the best thing you have ever done."Keyser madeno request for additional information or discussion on theproposal,but after the meeting she told Haislip that shethought the revised policy was the best thing the Companyhad ever done,as it would benefit employees who wereabsent for illness or other reasons.Haislip also testified,and her testimony is corroboratedby other witnesses,that following the March 29 meetingthe Respondent's supervisors called meetings of the em-ployees to explain the policy,the employees signed the pol-icy to acknowledge their understanding,and the policy wasthereafter posted on the Company's bulletin boards. In re-sponse to the Union's request to notify the Union of allnotices posted by the Respondent,Haislip reported theposting to Keyser.In her capacity as a committeewoman,Haislip also at-tended the grievance meeting on July 24, 1973, which con-cerned the discharge of Britt and other employees whowere terminated for tardiness or absenteeism.Although theunion representatives agreed that the attendance policyhad previously been explained,a further explanation wasrequested.McMichael,the Company's president, diagram-med the policy on the blackboard, explained how the poli-cy worked,and also explained how employees could workoff past infractions.Haislip was also present at the September 10, 1973, bar-gaining session,and testified to the Respondent's proposalson wages and other terms of employment, including revi-sions to the Company's attendance policy. On the latterproposal the Respondent explained that the Companywanted to further modify the attendance policy to makeminor revisions in language.Written copies of the pro-posed revisions were distributed to the Union's representa-tives at the September 10 meeting,along with copies of theCompany's proposals on a wage package and other issues.According to Haislip,the Company's proposals of Septem-ber 10 were discussed with the employees in the bargainingunit and became effeective 2 weeks later.Moffit's testimony concerning the March 29 grievancemeeting with the Union conforms in all pertinent respectsto the version recounted by Haislip. Similarly,Moffitt'stestimony,as well as McMichael's,conforms to Haislip'srecount of what transpired at the July 24 grievance meet-ing, including McMichael's explanation of how the atten-461dance policy worked,with the use of a blackboard dia-gram.Both Moffitt and McMichael testified concerning theSeptember 10 negotiating session,and their testimony wasmutually corroborative,as well as it was corroborative ofHaislip's testimony.Ifind that the Respondent made awritten wage proposal,and other written proposals,includ-ing a modification to the attendance policy which had be-come effective April 1,1973. The Respondent's representa-tivesexplained that themodifications included (1)permission for four rather than three absences in a 12-month period,exculpatory language to cover extreme ill-nesses and family deaths,and a revision of the dischargeprovision from the mandatory"will" to the permissive"may." The Union,through Fry, objected to one of theCompany's proposals concerning a contingency for doubletime for Sunday work,and the Respondent withdrew thatproposal.At the conclusion of the meeting Fry agreed thathe would submit the proposals on wages and other terms tothe employees,and would thereafter communicate with theRespondent as to whether the proposed changes could beimplemented by the Company pending agreement on acomplete contract.Although the record reflects some con-flict as to whether Fry contacted McMichael or AttorneyBradley,I find on the basis of Fry's testimony that he didsubmit the Respondent'sproposals to the employees forapproval, and on September17, 1973,advised the Respon-dent of the Union's approval and gave the Union's permis-sion to put these agreements into effect.Contrary to Fry'stestimony,I further find that the agreement included theRespondent's proposal on modifications to its work atten-dance policy.In summary, I find and conclude upon the whole of thecredited evidence in this record,that in response to theUnion's inquiries,the Respondent proposed modificationson March 29,1973, to its existing attendance policy, andwith the Union's agreement the new policy became effec-tiveApril 1, 1973. On this finding I reject the GeneralCounsel's contention that Keyser lacked authority to ap-prove the Respondent'sMarch 29 proposal on its atten-dance policy. Keyser was vested with authority to processemployee grievances,and the grievance session of March29 provided the framework for the Respondent's proposaland the Union's acceptance of the modified attendancepolicy.I also find,in the light of the agency provisions ofSection 2(13) of the Act,that Fry's statement to the Re-spondent at the outset of negotiations to the effect that Fryhad primary responsibility for bargaining an agreementwas not a sufficient notice to the Respondent of Keyser'salleged lack of authority to entertain contract proposalsand agree to them on behalf of the Union.The findings of the Union'sagreement to theRespondent's proposed modification to its attendance poli-cy of March 29, 1973, are amply supported through thecredited testimony of Haislip,Moffitt,and McMichael, asthey are supported by other evidence in the record. In theseveral bargaining sessions between the parties in the peri-od from April 1 to September 10, 1973, no representativefrom the Union ever raised the issue of the attendancepolicy or sought to propose or bargain any modification.The Union's silence in this respect is the more persuasive 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause all during this period it had entertained grievancesfrom employees who had been discharged under the termsof the April 1 modifications to the attendance policy. Atthe September 10 negotiations meeting,no representativeof the Union voicedanyobjection to the Respondent'sproposal to further modify the attendance policy, and theUnion raised no question concerning the April 1 modifica-tions which were appended to the Respondent's September10 work attendance proposal. Further, Robin Britt was dis-charged on June 11, 1973, in accordance with the modifiedworkattendancepolicy of April 1. Although this policywas explained to the Union in Moffitt's letter of June 30,thoroughly reviewed at the July 24 grievance meeting, andincluded in the discussions at the September 10 bargainingsession, it was not until September 17, 1973, that the Unionfiled a charge alleging that Britt's discharge was a violationof Section 8(a)(3) and (5) because the work attendance pol-icy had been unilaterally established and implemented bythe Respondent. Accordingly, I find and conclude that themodifications to the Respondent's attendance policy whichbecame effectiveApril 1 and September 24, 1973, wereagreed to by the Union, and were not unilateral changes inviolation of Section 8(a)(5) of the Act.Inasmuchas I have found that the changes to theRespondent's work attendance policy were not violative ofthe Act, I further find and conclude that the dischargeswhich were effectuated in accordance with the policy, andwhich are not alleged or proved to have been unlawful inany otherrespect,did not violate any provision of the Act.C. The Alleged 8(a)(1) ConductEmployee Ronda Freeland was discharged by the Re-spondent on January 31, 1974, for violation of the workattendance policy. The issue of Freeland's discharge hasbeen disposed of above, but the General Counsel contendsthat Freeland was unlawfully interrogated by her supervi-sor, Phil Joyce.Freeland testified that during the week of January 20,1974, Joyce walked up to her while she was counting ends,and asked what she was doing. Some conversation fol-lowed, with a scatological insertion by Freeland, and theconversationalists agreed that the end count was an unnec-essary function. Joyce then asked, "Betweenme and you,do you believe in the Union?" Freeland replied that shewas 100 percent for the Union, and Joyce suggested that itwas breaktime. Joyce testified in these proceedings andcategorically denied that he had asked Freeland about herbelief inthe Union.Barbara Shelf, an employee and member of the Union'snegotiating committee, testified that she wore a union but-ton in the plant for some time prior to January 1974. Shelftestifiedthat on a Saturday in Januaryshe became ill andasked Supervisor Bill Fowler if she could go home. Accord-ing to Shelf, Fowler pointed to the union button and asked,"What are you doing with that thing on?" Fowler thenpointed to several locations and said, "Why don't you putone here, there and all over your clothes, you would lookpretty cute with that on." Fowler added that he knew Shelfhad obtained the button from Caesar Kemlock, and hethen asked Shelf if she was ready to go home.Fowler was not called to testify in these proceedings,and Shelf's testimony is unrefuted, except to the extent thattheRespondent proffered testimony that on February 5,1974, the Union processed a grievance over an alleged sim-ilar harassment of employee Debbie Carter by SupervisorWayne Joyce-but the Respondent was never informed ofthe Fowler-Shelf incident and no grievance was filed.The General Counsel alleges that employee GwendolynMcDougal was reprimanded by the Respondent because ofher union and concerted activities.McDougal, a unionmember and a member of the negotiating committee, testi-fied that on February 11, 1974, she was called into hersupervisor's office and told by Production Manager TomBokoski that he had several complaints that McDougalwas harassing people on company time to join the Union.McDougal denied the allegation and asked who was accus-ing her, but Bokoski refused to name the complaining indi-viduals. Bokoski also told McDougal that he wasn't accus-ing her,but only warning her.Three days later McDougal was called to McMichael'soffice and in the presence of Bokoski and Moffitt, Mc-Michael told McDougal that he would not have requiredBokoski to warn her unless he had signed affidavits thatshe had been harassing people about the Union on compa-ny time. McDougal again denied the accusation.On cross-examination McDougal admitted that she wasaware of the company policy against soliciting on companytime.McDougal also admitted that she was not given awritten reprimand, but only warned to stop violating thecompany rule and return to work. The record reflects thatMcDougal was later promoted and given a pay increase.It appears from the record that McDougal complainedto the Union about Bokoski's warning, and this complaintwas transmitted by Keyser to the Respondent, and in turntriggeredMcMichael's meeting with McDougal on Febru-ary 14. McMichael admitted that he did meet with Mc-Dougal on that date, told her that he had reports that shehad been soliciting on company time, that this conductcould jeopardize her job, and asked her please not to con-tinue the practice. After the meeting McMichael sent a let-ter to Keyser, assuring that there had been no harassmentofMcDougal, and also assuring Keyser that McDougalhad been called in and given an explanation. The record isclear that there was no further mention of the matter, andno warning, reprimand, or other record was placed in Mc-Dougal's personnel file. I cannot find on this evidence thatMcDougal was reprimanded by the Respondent for herunion or concerted activities. On the basis of a writtencomplaintfrom an employee, the Respondent simplycalledMcDougal in, informed her of the report and theCompany's policy against soliciting during worktime, andpolitely asked her to desist from this conduct if, in fact, shewas engaging in the practice. Both McDougal and theUnion were provided with complete information concern-ing the reasonsfor warnings by Bokoski and McMichael,and neither the Union nor McDougal raised the matteragain until April 11, 1974, when the charge in Case 1I-CA-5707 was filed, alleging that McDougal had been dis-criminated against in violation of Section 8(a)(3) of theAct. CAROLINA AMERICAN TEXTILES, INC.463The General Counsel does not attack the Respondent'sno-solicitation policy, which I find is valid on its face,' butcontends that the Respondent has not proved that Mc-Dougal's alleged solicitation actually interfered with an-other emplo ee's work. The General Counsel's reliance onDaylin, Inc.^ in support of this proposition is clearly mis-placed. The no-solicitation rule inDaylinwas invalid on itsface, and even its lawful portions had been enforced by theemployer only to the extent of prohibiting solicitation forreasons related to union activities. The General Counsel'sargument also misses the point in another respect. The is-sue here is not whether McDougal actually violated theno-solicitation rule, but whether the Respondent acted ona good-faith belief that she may have, and asked her todesist if she was engaging in the practice. These are thefacts as I find them, and I will recommend dismissal of the8(a)(3) allegation concerning McDougal.Iwill also recommend dismissal of the allegation thatemployee Ronda Freeland was unlawfully interrogatedabout her union activities, interests, and sympathies. Free-land was not a convincing witness; I cannot credit her tes-timony that in the context of a conversation when she andher supervisor were lambasting the Company's rule requir-ing end counts, Joyce suddenly switched the conversationto an inquiry of Freeland's union sympathies.As to the allegation that employee Barbara Shelf wasinterrogated and left with the impression of surveillance,the Respondent did not call Supervisor Fowler to deny orexplain Shelf's testimony of the January 1974 conversation.I find, accordingly, that Fowler did ask Shelf why she waswearing a union button, and indicated his awareness thatCaesar Kemlock gave her the button. While the conversa-tion was attended with a certain amount of levity, I never-theless find that Fowler's remarks could have coerced andrestrained Shelf, and the conduct violated Section 8(a)(1)of the Act.D. The Withdrawal of Recognitionand Subsequent EventsThe General Counsel has alleged that the Union's loss ofmajority, which occurred in March 1974, is attributable totheRespondent's unfair labor practices, particularly theunilateral changes it instituted and implemented with re-spect to the work attendance policy. Accordingly, the Gen-eral Counsel further contends that the Respondent's with-drawal of recognition on March 4, 1974, and the changesthe Respondent instituted on March 8, 1974, with respectto wages and other terms and conditions of employment,violated Section 8(a)(5) of the Act.Ihave found above that the General Counsel has failedto sustain the burden of proof that the Respondent, eitheron March 29, 1973, or on September 24, 1973, unilaterallyaltered or implemented changes in its work attendance pol-icy.On the contrary, I have found that the changes made2 In a prior unfair labor practice casesub nommeTextured Yarn Divisionof American Textiles,JD-857-72, January 15, 1973, Administrative LawJudge Thomas Wilson foundthat the Respondenthad instituted its no-solicitation rule to abate union activities.No exceptions were filed to thefinding,and after the complianceperiod andthe Union's certification, theRespondent reposted the rule.198 NLRB 281 (1972).on both dates were negotiated with the Union, and imple-mented by the Respondent thereafter with full knowledgeand approval of the Union. Similarly, I have found that theGeneral Counsel has not proved that Gwendolyn McDou-galwasdiscriminated against in violation of Section8(a)(3), and he has also failed to prove that employee Ron-da Freeland was unlawfully interrogated in violation ofSection 8(a)(1) of the Act. Accordingly, the single violationfound herein is based on the conduct of SupervisorFowler's commentsto employee Shelf concerning a unionbutton, and the impression he left with her of hisawarenessof the source from which she had obtained the button.It is the law that after expiration of the first year ofcertification a certified union enjoys a rebuttable presump-tion that its majority status continues. An employer maylawfully refuse to continue to bargain with the union whereitaffirmatively establishes that the union no longer com-manded a majority, or where the withdrawal of recognitionis predicated on a reasonably based doubt of the absenceof a continuing majority.4 An employer's defense based oneither actual loss or a reasonably based doubt of continu-ing majorityfails,however, when the loss of majority isproved to have been caused by the employer's unfair laborpractices.There is only one unfair labor practice proved in thiscase,an 8(a)(1) violation involving one minor supervisorand one employee, and no evidence that the incident wasever brought to the attention of any other employee priorto the hearing in these proceedings. To the contrary, therecord here reveals a very reasonable and harmonious bar-gaining relationship between the Respondent and theUnion, with numerous bargainingsessionsand agreementon a number of criticalissues.In March 1974, the Respon-dent was served with a petition signed by more than 60percent of the employees in the unit asking for withdrawalof recognition, and I find that this constitutes adequateevidence to support the Respondent's contention of agood-faith belief, and rebuts the presumption of theUnion'scontinuingmajority.InasmuchastheRespondent'swithdrawal of recognition was lawful, thesubsequent changes inwages and other terms and condi-tions of employment cannot be found to violate the Act.Accordingly, I will recommend dismissal of these allega-tions of the complaint.Ihave found that in a single instance the Respondentviolated Section 8(a)(1) of the Act by a supervisor's con-duct in asking an employee why she wore a union buttonand informingher of the source from which she obtainedthe button. I am further inclined to find, however, that thissingle isolatedviolation of the Act does not warrant aremedial order. Contrastedagainst arecord of a harmoni-ous relationship between the Respondent and the Union,unblemished by any acrimony, let alone other labor prac-tices,a single isolatedincident involving one employee andthe misconductof a minor supervisor does not convinceme that theinterestsof any party or the public can beserved by an order anda cease-and-desistnotice.On thisbasis, I will recommendthat the complaint be dismissed inits entirety.4 Orion Corporation,210 NLRB633 (1974);J H. Rutter-Rex Manufactur-ing Company,209 NLRB 6 (1974). 464DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact and conclusions,and upon the entire record in this case,Ihereby make thefollowing:CONCLUSIONS OF LAW1.The Respondent, Carolina American Textiles,Inc., isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Union, TextileWorkers Union of America,AFL-CIO, CLC, is a labororganization within the mean-ing of Section 2(5) of the Act.3.Except in one instance,the General Counsel has notproved by a preponderance of the evidence that the Re-spondent has violated the NationalLaborRelations Act,as amended.As to the one instance of a violation,which Ihave found above to bede minimis,Iconclude that aremedial order is not warranted.[Recommended Order for dismissal omitted from publi-cation.]